 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   NAICHOU SEE,                                       )   Case No.: 1:19-cv-0436 - JLT
                                                        )
12                  Plaintiff,                          )   ORDER DISCHARGING THE ORDER TO
                                                        )   SHOW CAUSE DATED OCTOBER 1, 2019
13          v.                                          )
                                                        )
14   COMMISSIONER OF SOCIAL SECURITY,                   )   (Doc. 12)
                                                        )
15                  Defendant.                          )
                                                        )
16
17          On October 1, 2019, the Court ordered Plaintiff to show cause in writing why sanctions should
18   not be imposed for the failure to comply with the Court’s Scheduling Order to serve a confidential
19   letter brief upon the Commissioner of Social Security. (Doc. 12) In the alternative, Plaintiff was
20   directed to serve the confidential letter brief and file proof of service with the Court within fourteen
21   days. (Id. at 2)
22          Naichou See filed a response to the Court’s order on the same date, requesting an extension of
23   time to serve the letter brief and file proof of service. (Doc. 13) Plaintiff’s counsel reported he “did not
24   receive proper notification that the administrative record had been filed,” and mistakenly calendared the
25   filing deadline for the administrative record. (Id. at 2) Therefore, Plaintiff requested an extension of
26   thirty days, to November 13, 2019. (Doc. 14 at 1-2) The Court granted Plaintiff’s request for an
27   extension of time, but noted the order to show cause would remain in effect “until Plaintiff file[d] the
28   proof of service as ordered.” (Doc. 15 at 2)

                                                            1
 1          Plaintiff has complied with the amended deadline and filed a proof of service indicating a
 2   confidential settlement statement was submitted to the Commissioner. (Doc. 16) Accordingly, the
 3   order to show cause dated October 1, 2019 (Doc. 12) is DISCHARGED.
 4
 5   IT IS SO ORDERED.
 6
        Dated:    November 12, 2019                          /s/ Jennifer L. Thurston
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
